Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al (PGPUB 2013/0208017 A1).
	
As to claim 1, Gu (Fig. 9) teaches, a display device (organic light emitting display apparatus), comprising:
a substrate (first substrate 1) that includes a first display area (i.e. area of pixel in the center) and a second display area (i.e. areas of left/right pixels in Fig. 11), the first display area including a plurality of first pixels (i.e. single row of PA1-PA3 in center area as shown in Fig. 11), and the second display area including a plurality of second pixels (i.e. two rows on PA1-PA3 on left side and right side respectively);
a plurality of transistors (transistors TR1 and TR2) formed on the substrate (¶ 58, 71, Fig. 9);
a plurality of pixel electrodes (pixel electrode 311) on the plurality of transistors ( ¶ 79);
an emission layer (organic layer 312) on the plurality of pixel electrodes (¶ 82, Fig. 9); and 
a common electrode (common electrode /opposite electrode 313) on the emission layer and transmitting a common voltage (¶ 82, 84) , wherein the common electrode disposed in the second display area has at least one opening (opening 314) where the common electrode is not present (¶ 20, 89, 90, Fig. 9, claim 11).

	As to claim 2, Gu (Fig. 9) teaches, wherein the common electrode in the first display area is continuously formed with a uniform thickness (Fig. 9: i.e. opposite electrode has constant thickness as shown in the figure except for the areas of creating contact holes).

As to claim 3, GU (Fig. 3) teaches, wherein the common electrode disposed in the second display area has a plurality of the openings (i.e. each of left and right regions have two transmitting units TA1 correspondingly)(Fig. 11),
each of the plurality of pixel electrodes, the emission layer and the common electrode that overlap each other and are disposed in the second pixel form an light emitting diode (i.e. organic EL, which is labeled as EL in Fig. 9 comprises pixel electrode 311, organic la yer 312, and opposite electrode 313, ¶ 79, 82), and
	the light emitting diode and the opening of the common electrode are alternately arranged in a first direction in the second display area (Fig. 9: i.e. Fig. 9 shows PA with EL and TA1 are alternating each other. This is especially shown in vertical direction in Fig. 11 with top PA, top TA1, bottom PA and bottom TA1 sequence).

As to claim 4, Gu (Fig. 11) teaches, wherein, in the second display area, the light emitting diode and the opening of the common electrode are also alternately arranged in a second direction perpendicular to the first direction (Fig. 5: i.e. each emission unit PA1-3 and transmitting unit TA1 are alternating in both horizontal and vertical areas).

	As to claim 5, Gu (Fig. 11) teaches, wherein the plurality of second pixels (PA1) comprises a first color pixel representing a first color, a second color pixel (PA2) representing a second color that is different from the first color, and a third color pixel (PA3) representing a third color that is different from the first color and the second color (¶ 49: i.e. each of PA1-PA3 emit different colors).
As to claim 6, Gu (Fig. 11) teaches, wherein the first color pixel, the second color pixel, and the third color pixel are formed in a same shape as each other and are adjacently arranged in a line (¶ 54: i.e. pixels have same structure and shown in horizontal line in triplet as shown in Fig. 11).

As to claim 8, Gu (Fig. 11) teaches, wherein one of the at least one opening extends long in a second direction perpendicular to the first direction (i.e. center area’s transmitting unit TA2 extend vertically longer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Abe et al (PGPUB 2008/0002113 A1).

As to claim 9, Gu (Fig. 9) teaches, a display device (organic light emitting display apparatus), comprising:
a substrate (first substrate 1) that includes a first display area (i.e. area of pixel in the center) and a second display area (i.e. areas of left/right pixels in Fig. 11), the first display area including a plurality of first pixels (i.e. single row of PA1-PA3 in center area as shown in Fig. 11), and the second display area including a plurality of second pixels (i.e. two rows on PA1-PA3 on left side and right side respectively);
a plurality of transistors (transistors TR1 and TR2) formed on the substrate (¶ 58, 71, Fig. 9);
a plurality of pixel electrodes (pixel electrode 311) on the plurality of transistors ( ¶ 79);
an emission layer (organic layer 312) on the plurality of pixel electrodes (¶ 82, Fig. 9); and 
a common electrode (common electrode /opposite electrode 313) on the emission layer and transmitting a common voltage (¶ 82, 84) , wherein the common electrode disposed in the second display area has at least patterned region (opening 314)(¶ 20, 89, 90, Fig. 9, claim 11).
Gu does not specifically teach the thickness of the common electrode.
Abe (Fig. 2) teaches, a thickness of the common electrode in the patterned region is smaller than a thickness of the common electrode in a region other than the patterned region (i.e. Abe teaches each of common electrodes ATR, ATG, and ATB are different in thickness as shown in Fig. 2. Further, Abe teaches that his invention is applicable to OLED display in ¶ 78).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Abe’s pixel structure with common electrode and color filter into Gu’s display, so as to produce display with high color fidelity (¶ 15).

	As to claim 10, Gu (Fig. 9) teaches, wherein the common electrode in the first display area is continuously formed with a uniform thickness (Fig. 9: i.e. opposite electrode has constant thickness as shown in the figure except for the areas of creating contact holes).


As to claim 11, GU (Fig. 3) teaches, wherein the common electrode disposed in the second display area has a plurality of the patterned regions(i.e. each of left and right regions have two transmitting units TA1 correspondingly)(Fig. 11),
each of the plurality of pixel electrodes, the emission layer and the common electrode that overlap each other and are disposed in the second pixel form an light emitting diode (i.e. organic EL, which is labeled as EL in Fig. 9 comprises pixel electrode 311, organic la yer 312, and opposite electrode 313, ¶ 79, 82), and
	the light emitting diode and the opening of the common electrode are alternately arranged in a first direction in the second display area (Fig. 9: i.e. Fig. 9 shows PA with EL and TA1 are alternating each other. This is especially shown in vertical direction in Fig. 11 with top PA, top TA1, bottom PA and bottom TA1 sequence).

As to claim 12, Gu (Fig. 11) teaches, wherein, in the second display area, the light emitting diode and the opening of the common electrode are also alternately arranged in a second direction perpendicular to the first direction (Fig. 5: i.e. each emission unit PA1-3 and transmitting unit TA1 are alternating in both horizontal and vertical areas).

	As to claim 13, Gu (Fig. 11) teaches, wherein the plurality of second pixels (PA1) comprises a first color pixel representing a first color, a second color pixel (PA2) representing a second color that is different from the first color, and a third color pixel (PA3) representing a third color that is different from the first color and the second color (¶ 49: i.e. each of PA1-PA3 emit different colors).

As to claim 14, Gu (Fig. 11) teaches, wherein the first color pixel, the second color pixel, and the third color pixel are formed in a same shape as each other and are adjacently arranged in a line (¶ 54: i.e. pixels have same structure and shown in horizontal line in triplet as shown in Fig. 11).

As to claim 16, Gu (Fig. 11) teaches, wherein one of the at least one opening extends long in a second direction perpendicular to the first direction (i.e. center area’s transmitting unit TA2 extend vertically longer).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Hsu (PGPUB 2017/0213496 A1)
As to claim 7, Gu teaches the display device of claim 5, but does not specifically teach wherein at least two of the first color pixel, the second color pixel, and the third color pixel are different in size from each other.
Hsu (Fig. 4) teaches, wherein at least two of the first color pixel, the second color pixel, and the third color pixel are different in size from each other (Fig. 3: i.e. each set of R,G,B pixels are shown to have different sizes).
(abstract).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu and Abe as applied to claim 9 above, and further in view of Hsu.
	As to claim 15, Gu and Abe teach the display device as claimed in claim 13, but do not specifically teach at least two of the first color pixel, the second color pixel, and the third color pixel are different in size from each other.
Hsu (Fig. 4) teaches, wherein at least two of the first color pixel, the second color pixel, and the third color pixel are different in size from each other (Fig. 3: i.e. each set of R,G,B pixels are shown to have different sizes).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Hsu’s pixel structure into Gu’s display device, so as to improve production yield (abstract).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691